Citation Nr: 0520633	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-28 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1960 to 
September 1962.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, inter alia, denied the veteran 
entitlement to service connection for hearing loss and for 
headaches.

For the reasons expressed below, these matters being 
remanded, to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.

As a final preliminary matter, the Board points out that, in 
his notice of disagreement, received in August 2002, the 
veteran raised the issue of entitlement to service connection 
for tinnitus.  As this matter has not been adjudicated by the 
RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


REMAND

In his substantive appeal to the Board, received in October 
2003, the veteran requested that he be scheduled for a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the appellant for 
a travel board hearing in accordance with 
his October 2003 request, or, at the 
earliest available opportunity.  The RO 
should notify the appellant and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  If the veteran no 
longer desires a hearing, a signed 
writing, to that effect, should be filed 
with the RO and associated with the 
claims file.  The claims file should be 
returned to the Board in accordance with 
current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


